1. Pakistan - murder of Shahbaz Bhatti, Minister for Minorities
The next item is the debate on six motions for resolutions on Pakistan - murder of Shahbaz Bhatti, Minister for Minorities.
author. - Mr President, I think all of us have been very deeply shocked and appalled by the assassination of Minister Shahbaz Bhatti, not least because he is someone known to us in this Parliament: he has visited here, he has met many of us; but also because this is another highly symbolic killing, striking at someone who was looking for reconciliation and work across all minorities in Pakistan.
We should also add our condolences not only to his family, but also to all the families of those who have been killed in terrorist attacks in Pakistan. This week, we have seen two such attacks, which have killed and injured more people than, for example, the London bombings.
The whole population is suffering, and intimidation is undermining democracy in Pakistan. We are seeing a change in the demographics of certain constituencies, for example, Quetta, as intimidation works to force people out.
Our resolution is important in terms of wanting to continue and support the work, in terms of tolerance and mutual understanding. I would like to make the point that we need that in the European Union, too, where certain recent ministerial statements, in my view, have not helped that. So we expect leadership in Pakistan and in the European Union.
author. - Mr President, despite the request made by the Pakistani Minister for Religious Minorities, Shahbaz Bhatti, for more protection after numerous threats, an assassin managed to murder him on 2 March. Our sympathies go out not only to his loved ones, but also to all Pakistanis who seek a more tolerant society. This is a real blow to Pakistan as well as to humanity as a whole.
Why did the Pakistani authorities deny the Minister's request for a bullet-proof official car, as well as his request that he select his own bodyguards that he trusted? By calling for reforms in the inhumane blasphemy laws, he was a human rights defender.
We equally want to pay tribute to the work of Naeem Sabir Jamaldini, the coordinator of the Human Rights Commission of Pakistan, who was murdered on 1 March.
We need practical action such as investigations, including within the government. These have to take place in line with international standards because impunity has to end. The European Union should monitor the situation and try to fund civil society through the Instrument for Democracy and Human Rights.
Mr President, over the last 10 months, the European Parliament has adopted a total of three resolutions on religious freedom in the Islamic Republic of Pakistan.
In May 2010, we talked about this subject here in Strasbourg in the company of the Minister for Minorities, Shahbaz Bhatti. Today in Parliament, we are debating the circumstances of his death. The murder of a high-ranking state official, which took place on 2 March, means only one thing: in Pakistan, no one is safe from the radical Islamists. In danger are not only those who criticise the archaic law which prescribes a sentence of death for religious blasphemy, but also those who publicly stand up for the victims of intolerance, such as Mr Bhatti.
After 10 months, it can be seen that current European Union policy towards Pakistan is not bringing the intended effects. Therefore, I support the idea contained in our resolution of holding round-table meetings on the situation of minorities in Pakistan. I think the newly created European External Action Service must react clearly to events in Islamabad before more people become victims and before it is too late.
Mr President, Shahbaz Bhatti and all his family are an astonishing example of what brave, principled, loyal people can achieve. He had only held office for six months when the Pakistani Parliament adopted a significant reform that guaranteed a 5% quota to the country's minorities in public positions. That was just one of the numerous democratic reforms which Bhatti pushed forward and of which the Pakistani Government should be very proud.
Most significant of all is perhaps the 'Interfaith Harmony Dialogue', which he began at local level, and which aimed to diffuse tensions and tackle the problems that give rise to terrorism. I saw in the idea the ingredients for the Nobel Peace Prize and I hope that the work to promote human rights and democracy in Pakistan will not cease, even though extremist elements gained a temporary victory when they disposed of the country's most strategic human rights activist. If dialogue succeeds in a country which is a centre of radical Islam, the positive effects will radiate everywhere in the world.
Only about a month ago, I met Mr Bhatti. We talked about his possible death. He was not naïve. He understood very well what bravery could lead to. I will die before too long, he said, but meanwhile I will try to change unjust legislation as much as I can. I will die, but the law will remain and it will affect the lives of millions.
(Applause)
Mr President, I am afraid the situation in Pakistan is getting worse. Attack after attack seems to be taking place and the government seems to have lost the will to intervene. Last January, Governor Taseer was assassinated, and last week, the only Christian federal minister, Mr Bhatti, was assassinated, too. The European Union and Member States are maintaining contacts with Pakistan in many ways. Cooperation is afoot as regards Afghanistan, many hundreds of millions in aid are pouring into the country for education and reconstruction and efforts are being made to foster interfaith dialogue.
However, the time has come for us to put our foot down. The Pakistani education system must be reformed and the preaching of hatred for Christians to young children must be stopped. The aid for reconstruction after the flooding should be distributed fairly, and that includes to non-Muslims. That is not only in the interests of the West. If the Pakistani Government and the security services do not get the situation under control, the country will sink into the morass of extremism. There is very little time left to reverse that tide.
Mr President, there is often only so much we can achieve here in the European Parliament in our resolutions on urgent matters, but, in cases like these, where there are at least two issues concerning freedom of speech and religious freedom in countries like Pakistan, there at least two things we need to achieve to make our voice heard.
First of all, I should like to say to the defenders of tolerance in Pakistan and to the defenders of religious freedom in Pakistan that they are not alone. This is a very modest aim, but I believe that it is a first step towards some dignity and respect in the debate, and this message will reach those in Pakistan supporting religious freedom, so the first thing I should like to do is tell them that they are not alone.
The second thing I should like to do is make it very clear to the Pakistani Government that it cannot stop the extremists in Pakistan from thinking that they speak on behalf of everyone because this is the vicious circle countries often fall into when it comes to blasphemy laws, as is the case now in Pakistan, or as was the case, for example, in Indonesia. We are dealing with a minority of very vocal extremists who speak very loudly and who eventually start to believe that they are speaking on behalf of everyone because they manage to intimidate the rest of society. Consequently, in this case, if governments are not first in line to defend freedom in their own countries and fight against impunity, and if governments do not impose a bastion of dignity, the whole country will run the risk of being plagued by intolerance.
The Pakistani Government must therefore fully investigate Shahbaz Bhatti's murder and must carry out investigations until conclusions have been reached as it did in the case of the Governor of Punjab. What it certainly cannot do is allow the investigations to be corrupted by the kind of practices the police and the Pakistani secret services have been using in investigations, which have destroyed investigations, including even those relating to the murder of the former Prime Minister, Benazir Bhutto. It is therefore vital that the Pakistani Government ensures that the extremists do not take charge of public discourse and, for our part, that we maintain our solidarity with the defenders of tolerance in the country.
Mr President, ladies and gentlemen, Shahbaz Bhatti was killed in the name of so-called blasphemy laws by a group of fundamentalists who, as is happening more and more, used the name of God to promote their own schemes for power.
With this resolution, we want to applaud and thank Shahbaz Bhatti for the example he has set us over the years. I hope so painful a sacrifice serves as a warning to the governments of the European Union and to the High Representative for Foreign Policy so that specific actions can replace the few words that have been spoken with such a lack of force to date.
In fact, in recent months, the European Union, or rather the Council and the Commission, unlike Parliament, have wasted time discussing whether or not they should include the word 'Christian' in their weak condemnations, while Christians continue to be brutally slaughtered, often because they approached the West, even though there is nothing western about them. I therefore believe that the Commission and Council would do well to look to Parliament on this occasion.
on behalf of the S&D Group. - Mr President, I, too, wanted to pay tribute to the courage and the work of Shahbaz Bhatti. I know many colleagues in this House have met him personally and his determination to work for minority communities in Pakistan, to hold up their rights, is an example to us all. The fact is that he put his life on the line; he knew that the threats were increasing, and his bravery should be recognised. He has lost his life and we in this House have lost a friend.
So what can we do? I think there are a number of important points in this resolution. Paragraph 13 about calling on the competent EU institutions to include the issue of religious tolerance in society is vitally important. I would also call on the Commission, in talks and in trade issues as well, to bring up the issue of human rights too. Paragraph 19 about the institutions and the government of Pakistan is also important, as is the call for recognition of democracy and human rights.
I think that, at the end of the day, we all would like to make sure our condolences are sent and I hope the President of Parliament will send a personal letter to Shahbaz Bhatti's mother. His funeral was last week and I think that is also important.
on behalf of the ALDE Group. - Mr President, the murder of Mr Bhatti is the second murder of a high-profile Pakistani official in two months. The murders of both Mr Bhatti and Governor Salman Taseer must be investigated thoroughly and the perpetrators have to be brought to justice.
Apart from Mr Bhatti's murder, I would like to take up another burning human rights issue in Pakistan, namely, the situation of the Province of Balochistan. The Baloch minority continues to be persecuted and, according to Amnesty International, at least 90 Baloch activists - teachers, journalists and lawyers - have disappeared or have been murdered. Other people, such as aid workers, teachers, journalists and government officials, have also been subject to persecution and threats.
The European Parliament and the EU need to send a clear message to Pakistan and urge the Pakistani Government to do its best to avoid this kind of situation.
Mr President, these assassinations are, of course, intolerable, but what is more intolerable is the climate of impunity that exists, despite the increase in attacks. Unfortunately, the citizens of Pakistan and the families of the victims cannot expect much from a judicial system that is blighted by corruption, intimidation and poorly-trained investigators and prosecutors. Investigations take years and are based on discriminatory laws. The criminal dimension of the judicial system, in particular, needs to be reformed and gain real credibility both nationally and internationally.
According to a poll carried out in universities by the Heinrich Böll Foundation, young Pakistanis believe that the credibility of the judicial system is more crucial for the survival of the country than military force or the parliamentary system.
The European Union must therefore use all the necessary instruments at its disposal to strengthen judicial cooperation with Pakistan.
on behalf of the ECR Group. - Mr President, one by one in Pakistan, the voices of reform and progress are being extinguished. Shahbaz Bhatti knew he was in danger, both as a Christian in a country where religious intolerance is rife, and as Minister for Minorities who fearlessly denounced his country's draconian blasphemy laws. However, he refused to be cowed by the Islamist fanatics who threatened him with death.
Only two months earlier, the Governor of Punjab, Salman Taseer, had been assassinated by his own bodyguards, but Bhatti was not even provided with bodyguards and, therefore, presented the easiest of targets to the heavily armed terrorists who cut him down on his way to a cabinet meeting.
Why was Mr Bhatti not shadowed by armed close protection officers? This is one of the many questions we must ask President Zardari. I hope he can answer. I hope the Vice-President/High Representative will press him to set more of an example in opposing the alarming radicalisation of Pakistani society.
Above all, this is a human tragedy. A man of great courage and principle has lost his life and we as democrats honour his name and salute his life's achievements today in this debate. We send our condolences to his loved ones in their hour of grief.
Mr President, the provisions of Islamic Sharia law literally state that anyone who offends Islam shall be condemned to death.
I do not know what actions may be considered an insult to Islam in the Islamic world, but cases of murdering defenders of human rights and religious freedoms in Pakistan, as well as in other Islamic countries, show us that some Islamic spiritual leaders regard our civilised values, which give people a broad freedom to decide, as a threat to their faith and do not hesitate to declare, in accordance with their law, a fatwa against anyone who openly promotes adherence to human rights and civic freedoms in their territory.
Shahbaz Bhatti, a minister in the Pakistani Government, Salman Taseer, Governor of the Province of Punjab, or Sabir Jamaldini, Coordinator of the Human Rights Commission of Pakistan, have become for us innocent victims of the fanatical application of Islamic law. The example of these victims is supposed to terrorise not only the Pakistani people from seeking greater freedom, but also the politicians running the country from reforming the political system, so that they will continue to respect a set of rules harking back to medieval times.
However, if we do not want to bring the reformist politicians in Islamic countries into conflict with their religious authorities, we should, in my opinion, strive to find a platform for constructive dialogue with Islamic spiritual leaders regarding the peaceful coexistence of civilisations ...
(The President cut off the speaker)
(PL) Mr President, we are talking about the murder of a government minister and of a man who avowed his Christian roots and was a Catholic. We are talking about another murder in Pakistan which shows that, in fact, the authorities there are not in control of the situation, and this is a problem. We are not at this point saying that the President or government of Pakistan have shown ill will. Our charge is related to the fact that they are not even able to guarantee the security of people who are part of government structures but who profess a different faith from the rest of the country. This is the tragedy of this country, which, step by step, is becoming increasingly aggressive and full of hatred towards religions other than Islam. This is a real problem. I am certain we should speak out about this.
We now come to the catch-the-eye procedure.
Very many Members have indicated to me - and since some of the group chairs and deputy chairs are here, I will mention this now - that we need a bit more flexibility when it comes to these urgency debates when so many Members are clearly interested in a particular subject. I will now, to some degree, take into account to what extent Members are listed as speakers in later debates.
(DE) Mr President, a week before he was murdered, I spoke with Shahbaz Bhatti in his office in Islamabad and he was aware of the danger he was in. However, he was more concerned about his impression that, particularly in recent months, also in connection with the murder of Salman Taseer, the Punjab Governor, many people have shied away from the challenge of the extremists. Ministers, parliamentarians, journalists, lawyers, even human rights activists, who have always got involved before, no longer have the confidence to stand up against the challenge of these extremists.
I believe we must call on everyone in Pakistan to stand up against this intolerance, otherwise they will be swept aside together or individually. Sherry Rehman, that courageous politician who put forward amendments to the blasphemy law, is in particular danger. I therefore call on the Pakistani Parliament to protect her now by finally making the amendments to the blasphemy law that she proposed. That would clearly signal a united stand against extremism.
(RO) Mr President, the murder of Pakistan's minorities minister, Mr Bhatti, comes in the midst of the whole controversy about amending the law which stipulated the death penalty for blasphemy in this country, an amendment which he supported. I think that the intolerance on which the laws on punishing blasphemy are based has also led to the appalling murders of leading figures who fought for the freedom of expression and belief in Pakistan. At the same time, the incident involving Mr Bhatti has been condemned by a large section of Pakistan's political establishment, in the media, and by people from a variety of ethnic origins and religious beliefs, which is a positive sign. It is therefore the duty of this country's government to prevent a recurrence of violent incidents based on intolerance and to continue its efforts to respect the democratic values enshrined in the Pakistani Constitution, the universal principles of human rights and the freedom of thought.
(FR) Mr President, I, too, was deeply shaken by the cowardly assassination on 2 March 2011 of Mr Shahbaz Bhatti, the Christian Minister for Minorities in the government of Pakistan.
This terrorist assassination follows numerous other assassinations of courageous, tolerant Pakistanis who are passionate about human rights and defenders of the human rights of both men and women.
We once again urge the government of Pakistan to do everything possible to shed light on this cowardly assassination and to ensure that the protection of people threatened by fanatical religious extremists is truly effective. I am naturally thinking, first and foremost, but not only, of Mrs Sherry Rehman.
Once again, I vigorously call on all the competent institutions of the European Union to include in negotiations, with a view to preparing future cooperation agreements, including the cooperation agreement between the Union and Pakistan, a clause ensuring respect for religious freedom and human rights.
(Applause)
(PL) Mr President, once again, we are talking about the question of human rights violations in Pakistan, this time because of the recent murder of government minister Shahbaz Bhatti, who opposed the country's blasphemy legislation and defended the rights of religious minorities. He opposed intolerance and religious discrimination.
The European Parliament resolution on this brutal murder is our expression of opposition to the growing brutal religious extermination in Pakistan, but also unequivocally testifies that we are not leaving religious minorities, whose rights are very commonly violated, to fend for themselves. It is our duty to condemn acts of lawlessness which threaten the freedom and life of other people. Therefore, I would like to emphasise how important it is to support non-governmental organisations which fight for human rights in their efforts for greater democratisation in Pakistan and a cessation of the violence.
Member of the Commission. - Mr President, in January, we deplored the murder of the Governor of Punjab, Salman Taseer.
A few weeks later, these acts of violence continued with the assassination on 2 March 2011 of Mr Shahbaz Bhatti, the Minister for Minorities in the government of Pakistan.
Vice-President Ashton strongly condemned the murder and expressed deep concern over the climate of intolerance and violence in Pakistan linked to the debate over the controversial blasphemy laws.
Mr Bhatti was the only Christian in the government of Pakistan and a well-known advocate of respect for human rights and religious freedom. He was one of the few voices left who dared to speak out and knew he was under threat after the murder of Salman Taseer. Yet this did not stop him from defending his rights which, after all, are enshrined in the Pakistani constitution.
Vice-President Ashton has called on the government of Pakistan to take its responsibilities and provide adequate protection for those in official functions or in civil society who are threatened.
The EU welcomes Prime Minister Jamali's declaration that the government will do its utmost to bring the culprits to justice. Our respect goes to Mr Jamali for attending Mr Bhatti's funeral.
The government must now live up to its commitments and bring to justice the perpetrators and instigators of such crimes. Mr Bhatti and Mr Taseer were outspoken critics of the blasphemy laws and at the forefront of efforts to amend them. However, in the climate prevailing after the Taseer murder, the amendments were withdrawn from parliament.
The blasphemy laws, which carry the death penalty, are incompatible with the common values we seek to promote in our relations with Pakistan. They have also led to miscarriages of justice and discrimination against religious minorities.
While we strongly support Pakistan's democratic government and will do what we can to assist it as it seeks to cope with an unprecedented wave of terrorist acts, its members should stand up for the principles they subscribe to. Freedom of religion or belief is a universal human right; freedom of opinion and expression is intrinsically linked to it.
The Council has just adopted conclusions recalling the commitment of the EU to safeguard these fundamental rights and to step up efforts to promote and protect these rights everywhere and for everyone.
I have received six motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place at the end of the debates.
Written statements (Rule 149)
I should like to offer my condolences to the family of the murdered Pakistani Minister for Minorities, Shahbaz Bhatti. I hope the perpetrators of this crime will quickly be apprehended and duly punished. This brutal incident, the victim of which was a high-ranking state official fighting for equal rights for minorities in Pakistan, is further evidence of how difficult the situation is in that country. Unfortunately, our current policy has not brought the expected results. In view of this, the European Union must take specific steps which will help to increase respect for the letter of the law and democracy in the Islamic Republic of Pakistan.
In my opinion, a significant intensification of our work, by organising and holding annual EU-Pakistan meetings on the situation of minorities in Pakistan with the involvement of the European Parliament, can bring tangible benefits. In accordance with the text of the resolution we have adopted today, I fully endorse the financial support being given on our part to organisations which defend human rights and which are fighting the blasphemy laws. I hope we will be able to increase the scale of that support. I hope, too, that we will be able, with the help of suitable diplomatic instruments, to persuade the government of Pakistan to respect the provisions enshrined in the democracy and human rights clause of the Cooperation Agreement between the European Union and the Islamic Republic of Pakistan.
in writing. - Shahbaz Bhatti, Minister for Minorities in Pakistan, sought to reform the country's blasphemy laws and he was killed. The Pakistani Taliban reportedly took responsibility for the murder and pronounced the same fate for any further critics of the blasphemy laws. It is time for strong action to protect the reformers and human rights defenders who are risking their lives for freedom. I call upon the Council and the European External Action Service to ensure the protection of the other human rights defenders at risk in Pakistan and the effective and timely investigation of Minister Shahbaz Bhatti's assassination. The perpetrators must be brought to justice and the response of the government must be firm in order to have a deterrent effect.
in writing. - To lose one advocate of freedom of religion is a misfortune; to lose two is downright carelessness. When we discussed the murder of Governor Salman Taseer, I warned about the rise of religious extremism in Pakistan. Less than two months later, another tragedy has come to pass. The Taliban Movement in Punjab has claimed responsibility for the assassination of Minister Shahbaz Bhatti. His request for the use of a bullet-proof car had been denied by the Pakistani authorities. Such negligence by the authorities makes them an accomplice to the killing. I would like to hope that the European Union will address the murders of those high-ranking officials in Pakistan with the authorities there and call on them to repeal the blasphemy laws that have caused the escalation of religious violence.
Two months ago in plenary, and it was also during a debate on human rights, we condemned the attack on the Governor of the Province of Punjab, Salman Taseer. The subject of discussion was the same as the one we are talking about today - attempts at reforming the controversial blasphemy legislation. The two tragic events are closely related to each other, because the victims had worked together on behalf of national minorities in Pakistan, including religious minorities, and in defence of those who have fallen victim to the ideology of intolerance spread by the Taliban.
Unfortunately, the Western world can only look on at the advancing radicalisation of attitudes in the country, where not even a decade ago, Benazir Bhutto was introducing democratic reforms. Pakistan is sinking into chaos - the Taliban are terrorising the country and with increasing frequency are carrying out attacks like the one which took place in Punjab on 8 March, for example, in which 25 people were killed.
Reports have now appeared of the next person whom the extremists have sentenced to death - Member of the Pakistani Parliament, former journalist and defender of women's rights, religious minorities and freedom of speech, Sherry Rehman. It was she who submitted to the Pakistani Parliament a draft of amendments to legislation on punishments for blasphemy. At the next part-session, will we be condemning an attack made on her?